Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,221,973. Although the conflicting claims are not identical, they are not patentably distinct from each other because it covers the same invention. The instant claims 1-20 fall entirely within the scope of claims 1-20 of U.S. Patent No. 11,221,973 or, in other words, the instant claims 1-20 are obvious over claims 1-20 of U.S. Patent No. 11,221,973.
For example, claim 1 is taught by claim 1 of U.S. Patent No. 11,221,973. Specifically, claim 1 of U.S. Patent No. 11,221,973 teaches a method comprising: receiving, from a machine learning (ML) framework executing on a host system, a request to retrieve data from a memory device of a memory sub-system, wherein the data comprises a plurality of logical partitions(receiving, by a processing device of a host system and from a machine learning (ML) framework executing on the host system, a request to retrieve data from a memory device of a memory sub-system, wherein the data comprises a plurality of logical partitions;); and initiating, based at least in part on a media type associated with the memory device, a set of parallel I/O threads to retrieve the data from the memory device, wherein each parallel I/O thread of the set of parallel I/O threads retrieves a different portion of the data from a different corresponding logical partition of the plurality of logical partitions and stores the different portion of the data in a I/O buffer of a set of I/O buffers corresponding to the set of parallel I/O threads in parallel(initiating based at least in part on a media type associated with the memory device, a set of parallel I/O threads to retrieve the data from the memory device, wherein each parallel I/O thread of the set of parallel I/O threads retrieves a different portion of the data from a different corresponding logical partition of the plurality of logical partitions and stores the different portion of the data in a I/O buffer of a set of I/O buffers corresponding to the set of parallel I/O threads in parallel: and).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/Primary Examiner, Art Unit 2185